DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Helmsen on 08/12/2022.
The application has been amended as follows: 

A.	Amend claims 1 and 15 to read as follow:
Claim 1, A system for accommodating an offset based on locational data associated with a reaming device obtained after reaming a femur bone comprising:
a navigation system comprising one or more processors coupled to a memory, the memory including instructions that, when executed, cause the one or more processors to:
obtain a surgical plan comprising femoral implant orientation data;
obtain the locational data associated with [[a]] the reaming device, wherein the locational data is obtained after reaming the femur bone;
identify, based on the locational data and the surgical plan, an offset factor, wherein the offset factor comprises a difference in alignment between the locational data and the femoral implant orientation data;
optimizecomprising an elongated first end portion and an opposite elongated second end portion, wherein an axis of elongation of the first end portion is offset from an axis of elongation of the second end portion in order to adjust an alignment of the femoral implant by the offset factor relative to the locational data, wherein the offset coupling device is configured to be at least partially implantable within an intramedullary canal of the femur bone; and
provide, using a user interface, information associated with the offset coupling device.
Claim 15, A system for registration of a patient's intramedullary canal of a femur bone comprising:
at least one tracking array;
a navigation system comprising one or more processors coupled to a memory, the memory including instructions that, when executed by the one or more processors, cause the system to:
obtain a surgical plan comprising femoral implant orientation data;
obtain locational data associated with a reaming device, wherein the locational data is obtained after reaming [[a]] the femur bone, and wherein obtaining the locational data comprises:
obtaining the location of the at least one tracking array, wherein the at least one tracking array is coupled to the reaming device; and
determining, based on the location of the at least one tracking array, the locational data associated with the reaming device;
identify, based on the locational data and the surgical plan, an offset factor, wherein the offset factor comprises a difference in alignment between the locational data and the femoral implant orientation data, and wherein the offset factor is selected from the group consisting of an offset distance and an offset angle;
optimizecomprising an elongated first end portion and an opposite elongated second end portion, wherein an axis of elongation of the first end portion is offset from an axis of elongation of the second end portion in order to adjust an alignment of the femoral implant by the offset factor relative to the locational data, wherein the offset coupling device is configured to be at least partially implantable within the intramedullary canal of the femur bone; and
provide, using a user interface, information associated with the offset device. 
B.	Allow claims 1 – 7, 15 – 18 and 20 – 21. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Akhlaghpour et al. (US Pub. 2020/0197191 A1) which discloses a related method system [abstract, Figs. 1 – 10], as detailed in the prior office action. However, Akhlaghpour does not disclose all the limitations of the claimed system, as currently amended. Accordingly, the claims as currently amended are allowable over the discovered reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775